GIBSON, District Judge.
On April 25, 1940, the County Treasurer of Washington County sold to said County the real estate of the Duquesne Coal and Coke 'Company,' the debtor herein, pursuant to the Taxation Act of. May 29, 1931, P.L. 280„ as amended,'72 P.S.Pa., § 5971a et seq. Before the two-year period of redemption had expired a petition under Chapter X of the Bankruptcy Act, 11 U.S. C.A. § 501 et seq., was filed in this court, and the customary order staying all proceedings to enforce liens, etc., was made.
On June 26, 1942, the County Commissioners of Washington County, reciting the sale, supra, prayed the court for leave to take possession of the property sold by the Treasurer pursuant to the Act of June 20, 1939, P.L. 498, amending the Act of 1931 (72 P.S.Pa. § 5971a et seq.), more than two years having expired since the sale.
The Report of the Trustee of the debtor filed September 26, 1942, indicates strongly that no plan of reorganization can be submitted, and leaves the inference that the Debtor is insolvent. However, no formal hearing as required by Chapter X, Article XII, Section 236 of the Bankruptcy Act, 11 U.S.C.A. § 636, has been held for the purpose of determining the impossibility of a plan, the insolvency, or the reverse, of the debtor, and the propriety of a possible choice between adjudging the debtor a bankrupt or dismissing the reorganization proceeding. Until such hearing is held the court feels that the stay order, made at the inception of the reorganization proceeding, precludes the court from making the order prayed by the Commissioners. That order would leave the estate of the debtor with practically no assets.
Counsel for the Trustee has indicated an intention to pray immediately for a hearing under Chapter X, Article XII, Section 236, of the Bankruptcy Act.
The petition of the Commissioners of Washington County having come on to be heard, upon consideration thereof it is ordered and adjudged that said petition be, and hereby is, refused.